MEMORANDUM **
Zongbiao Wei, a native and citizen of China, petitions for review of a Board of Immigration Appeals (“BIA”) order dismissing his appeal from an immigration judge’s denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), and we deny the petition in part, grant it in part, and remand the case to the BIA for a more specific finding on Wei’s CAT claim.
Substantial evidence supports the BIA’s conclusion that Wei failed to establish a well-founded fear of future persecution on account of a protected ground, because Wei’s testimony that he fears the results of his trial for painting slogans on walls of buildings in his hometown “merely has established that he faces a possibility *458of prosecution for an act deemed criminal” in China. See Abedini v. INS, 971 F.2d 188, 191 (9th Cir.1992); cf. Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999) (“The possibility of drawing two inconsistent conclusions from the evidence does not prevent an administrative agency’s finding from being supported by substantial evidence.”).
Because the government concedes the BIA’s terse conclusion that Wei was not eligible for CAT relief fails to address evidence in the record detailing Wei’s treatment during his three detentions, or documentary evidence regarding country and human rights conditions in China, we vacate the BIA’s finding and remand the CAT claim to the agency for additional investigation or explanation. See Azanor v. Ashcroft, 364 F.3d 1013, 1020-21 (9th Cir.2004).
PETITION FOR REVIEW DENIED IN PART; GRANTED IN PART; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.